Citation Nr: 0910282	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  07-26 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a temporary total disability evaluation 
and extension under 38 C.F.R. § 4.30, based on a need for 
convalescence for service-connected tendonitis of the right 
ankle prior to June 21, 2006. 

2.  Entitlement to an initial disability rating in excess of 
20 percent for tendonitis of the right ankle.

3.  Entitlement to service connection for a back disability, 
on a direct basis and as secondary to a service-connected 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1972 to June 
1973.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from multiple rating actions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  

In May 2007, the Veteran testified during a hearing before 
the undersigned at the RO.  A copy of the transcript of that 
hearing has been associated with the claims folder and has 
been reviewed.  

The issues of entitlement to an initial rating in excess of 
20 percent for tendonitis of the right ankle and entitlement 
to service connection for a back disability, on a direct 
basis and as secondary to a service-connected disability, is 
addressed in the REMAND portion of the decision below and is 
being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  


FINDING OF FACT

The service-connected tendonitis of the Veteran's right ankle 
required convalescence from March 31, 2005, for at least a 
one-year period.

CONCLUSION OF LAW

The criteria for a temporary total rating and extension, no 
longer than one year, based on convalescence from March 31, 
2005, for tendonitis of the right ankle are met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.30 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Since the enactment of the law, 
the VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, & 5126.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA and to those claims which were filed 
before the date of enactment but which were not yet final as 
of that date.  

The Board has considered this legislation but finds that, 
given the favorable action taken herein with regard to the 
Veteran's claim for a temporary total rating based on 
convalescence prior to June 21, 2006 (which is the most 
allowable under the applicable law and regulations), no 
further discussion of the VCAA is required with respect to 
this issue.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

Analysis

A temporary total (100 percent) disability rating for 
convalescence purposes will be assigned, for up to three 
months, without regard to other provisions of the Schedule, 
when it is established that treatment of a service-connected 
disability results in:
(1) Surgery necessitating at least one 
month of convalescence.

(2) Surgery with severe postoperative 
residuals such as incompletely healed 
surgical wounds, stumps of recent 
amputations, therapeutic immobilization 
of one major joint or more, application 
of a body cast, or the necessity for 
house confinement, or the necessity for 
continued use of a wheelchair or crutches 
(regular weight bearing prohibited).

3) Immobilization by cast, without 
surgery, of one major joint or more.

38 C.F.R. § 4.30 (2008).  Furthermore, extensions of 
temporary convalescent ratings, for up to three months for 
item number (1) above, and up to six months for items (2) and 
(3) above, are available.  38 C.F.R. § 4.30.

Records show that the Veteran underwent a right total knee 
replacement on March 29, 2004.  A discharge summary reflects 
the Veteran's care continued at a rehabilitation center, and 
included standard physical therapy for post-operative total 
knee replacement.  Weight-bearing as tolerated on the lower 
extremities was initiated.

In April 2004, the Veteran reported increasing right ankle 
pain while trying to pace her activities at home.  Ice 
massage and ace bandage were applied, and use of an ankle 
brace was considered.  In May 2004, a VA examiner noted that 
the Veteran's ankle pain was most likely secondary to 
adjusting to a near mechanical axis, and adjustment of her 
knee alignment.  An ankle lace-up brace and an Ace wrap were 
provided.  Records show that the Veteran walked with a cane 
or an axillary crutch when experiencing pain in the right 
ankle.  

The report of a January 2005 VA examination reflects a 
diagnosis of right posterior tibial tendon dysfunction, and 
indicates that the Veteran was fitted with orthotics.  The 
examiner noted that, should the ankle pain continue, the 
Veteran may need to undergo reconstruction of the posterior 
tibial tendon.

On March 31, 2005, the Veteran submitted a claim for service 
connection for a right ankle disability, claimed as secondary 
to her service-connected right knee disability.  Service 
connection was subsequently awarded for tendonitis of the 
right ankle, effective from the date of claim in March 2005.  

Records dated in April 2005 reflect that the Veteran 
continued to use a walking boot on her right ankle.  In July 
2005, the Veteran reported that she had been wearing a right 
walking boot for the past few months, and that she also had 
an "Arizona AFO" brace.  The examiner recommended that she 
start using the Arizona brace.

The report of a January 2006 VA examination reflects that the 
Veteran wore an air cast boot that apparently was an Arizona 
AFO, and that the boot was to decrease the pain in the ankle 
when she walked. The Veteran obtained the walking boot in 
March 2005.  The examiner diagnosed right peroneal 
tendonitis, and opined that the Veteran's right ankle 
condition was at least as likely as not secondary to her 
service-connected knee disability.  The examiner noted that 
evaluation of the Veteran's right ankle problem was still not 
complete, and that the Veteran was treated by several 
specialists who should be asked to provide opinions in the 
future.

On March 29, 2006, the Veteran asserted that she still 
received convalescent treatment for her right ankle 
disability.

Records dated in June 2006 reflect that the Veteran underwent 
surgery for right peroneal tendon lengthening with Gastroc 
recession, and obtained a prosthetics consultation for a 
walking boot.

On June 6, 2006, the Veteran asserted that a claim for a 
temporary total rating for her service-connected right ankle 
disability remained pending.

A summary case assessment, dated in December 2006, reflects 
that the Veteran progressed as expected from the status-post 
right peroneal tendon lengthening and gastrocnemius 
recession.  It noted that the Veteran first presented in 
January 2006, and that she had been confined to an aircast 
walker for just under two years (22 months) and was in 
constant severe pain.
  
The Board considers the Veteran's written statement of 
continued convalescence treatment for her right ankle 
disability in March 2006 as a claim for a temporary total 
rating.  In this case, service connection for tendonitis of 
the right ankle became effective in March 2005-within one 
year of her claim for a temporary total rating.  The evidence 
clearly reflects immobilization by cast, without surgery, of 
the Veteran's right ankle disability from the date of service 
connection in March 2005.  

According to 38 C.F.R. § 4.30, a temporary total rating will 
be assigned for convalescence if treatment of a service-
connected disability resulted in immobilization by cast, 
without surgery, of one major joint or more.
 
As the December 2006 summary case assessment that the Veteran 
had been confined to an aircast walker for 22 months, the 
Board finds that the service-connected right ankle disability 
required convalescence from the effective date of service 
connection on March 31, 2005.  Prior to that date, service 
connection was not in effect.  Thus, the criteria for 
Paragraph 30 benefits-to include an extension-are met for a 
one year period beginning on March 31, 2005, and the claim is 
granted.  Although the evidence reflects that the Veteran was 
confined to an aircast walker for 22 months, extensions of 
periods of convalescence may not be authorized for longer 
than one year.  










(CONTINUED ON NEXT PAGE)
ORDER

A temporary total rating and extension of no longer than one 
year, pursuant to the provisions of 38 C.F.R. § 4.30, based 
on convalescence from March 31, 2005, for tendonitis of the 
right ankle are granted.


REMAND

Right Ankle Disability

The Veteran contends that the service-connected right ankle 
disability is more severe than currently rated, and warrants 
a higher initial disability rating.

The report of a January 2005 VA examination included an 
assessment of right posterior tibial tendon dysfunction.  The 
Veteran underwent right ankle surgery in June 2006.  The 
Veteran is entitled to a new VA examination where there is 
evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).

Back Disability

Medical records are positive for chronic low back pain.  In 
light of these findings, the existence of service-connected 
right knee and right ankle disabilities, as well as the 
absence of a medical opinion discussing the etiology of the 
Veteran's low back pathology, the Board finds that a remand 
of this issue is necessary.  On remand, the Veteran should be 
accorded a VA examination to determine the nature, extent, 
and etiology of any diagnosed chronic low back disability 
found on examination.  See 38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2007); and McLendon 
v. Nicholson, 20 Vet. App. 79 (2006) (stipulating that VA's 
duty to assist veterans, pursuant to the VCAA, includes the 
duty to obtain a medical examination and/or opinion when 
necessary to make a decision on a claim).  

Accordingly, the case is REMANDED for the following action:

1.  Accord the Veteran an appropriate VA 
examination, for evaluation of the 
service-connected right ankle tendonitis.  
The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to the examiner, and the 
examination report should note review of 
the file.  

All indicated testing, including any 
X-rays deemed necessary, should be 
undertaken.  All pertinent pathology 
associated with this service-connected 
disability should be addressed in the 
examination report.  In particular, the 
examiner should note the ranges of motion 
of the Veteran's right ankle as well as 
any anklyosis of this joint. 

The examiner should also indicate 
whether, during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the 
Veteran's right ankle.  If pain on motion 
is present, the examiner should indicate 
at which point pain begins.  In addition, 
the examiner should indicate whether, and 
to what extent, the Veteran experiences 
likely functional loss due to pain and/or 
any other symptoms noted during flare-ups 
and/or with repeated use; to the extent 
possible, the examiner should express 
such functional loss in terms of 
additional degrees of limited motion of 
the right ankle.  

2.  Also, schedule the Veteran for a VA 
examination to determine the nature, 
extent, and etiology of any chronic back 
disability that she may have.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  All indicated studies, 
including X-rays, should be conducted.  
All pertinent pathology should be noted 
in the examination report.  

For any chronic back disability diagnosed 
on examination, the examiner should 
express an opinion as to whether it is at 
least as likely as not, i.e., a 
50 percent probability or greater, that 
such disorder had its clinical onset in 
service, is otherwise related to active 
service, or is related to, or aggravated 
by, the service-connected status post 
right knee replacement or the 
service-connected right ankle tendonitis.  
Complete rationale should be given for 
all opinions reached.  

3.  After ensuring that the requested 
actions are completed, re-adjudicate the 
issues remaining on appeal [entitlement 
to an initial rating in excess of 
20 percent for tendonitis of the right 
ankle and entitlement to service 
connection for a back disability, on a 
direct basis and as secondary to a 
service-connected disability]-taking 
into consideration all applicable rating 
criteria, and staged ratings pursuant to 
Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  If the benefits sought are not 
fully granted, furnish the Veteran and 
her representative a supplemental 
statement of the case (SSOC), before the 
claims file is returned to the Board, if 
otherwise in order.

No action is required of the Veteran until she is notified by 
the RO or AMC; however, the Veteran is advised that failure 
to report for any scheduled examination may result in the 
denial of her claims.  38 C.F.R. § 3.655 (2008).  The Veteran 
has the right to submit additional evidence and argument on 
the matters that the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.   The 
law requires that all claims that are remanded by the Board 
or by the United States Court of Appeals for Veterans Claims 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


